Exhibit 10.1
 
AMENDMENT NO. 2 TO
 
SUBSCRIPTION AGREEMENT
 
This AMENDMENT NO. 2 TO SUBSCRIPTION AGREEMENT (this “Second Amendment”) dated
as of December 1, 2011 (the “Effective Date”) is entered into by and among China
Growth Corporation, a Cayman Island corporation (the “Company”), and American
Access Fund, LP hereto (the “Majority Holder”).
 
Recitals
 
WHEREAS, pursuant to an offering by the Company of its securities (the
“Offering”), to the Majority Holder and certain other investors (the
“Investors”), the Company and the Investors entered into a Subscription
Agreement, dated December 2010 (the “Original Agreement”), as amended by that
certain Amendment No. 1 to the Original Agreement dated as of May 20, 2011 (the
“First Amendment” and, together with the Original Agreement, the “Amended
Agreement”), pursuant to which the Company sold to the Investors an aggregate of
222,402 units (the “Units”) for an aggregate purchase price of $6,672,031. Each
Unit consisted of (i) two (2) shares of the Company’s Class A 6% convertible
preference share (the “Preference Shares”) and (ii) a warrant to purchase five
(5) of the Company’s ordinary shares at an exercise price of $4.50 per share;
 
WHEREAS, pursuant to Section 5.5 of the Amended Agreement, the Company agreed
that $1,500,000 of the proceeds of the Offering (the “Escrow Amount”) be held in
the Escrow Account to secure the Company’s employment of a Qualified CFO;
provided, however that the Investor Representative may in its sole discretion
authorize the Escrow Agent in writing to disburse a portion of the Chief
Financial Officer Holdback, not to exceed $750,000 in the aggregate, to the
Company (a “Good Faith Disbursement”);
 
WHEREAS, in connection with the First Amendment, $750,000 of the Chief Financial
Officer Holdback was disbursed as a Good Faith Disbursement pursuant to the
written authorization of the Investor Representative;
 
WHEREAS, as of the date of this Second Amendment, the remaining balance of the
Chief Financial Officer Holdback is $750,000;
 
WHEREAS, notwithstanding Section 5.5 of the Amended Agreement, the Parties
desire to further amend the Amended Agreement to provide for a series of
disbursements from the Chief Financial Officer Holdback to the Company of
$100,000 commencing on December 1, 2011 and continuing on the first day of each
successive month thereafter until the remaining balance of the Chief Financial
Officer Holdback is disbursed to the Company;
 
WHEREAS, an amendment of the Amended Agreement requires the approval of the
Company and the holders of at least 50.1% of the Preference Shares then
outstanding; and
 
WHEREAS, the Majority Holder is the holder of 233,334 Preference Shares,
representing approximately 52.5% of the Preference Shares outstanding as of the
Effective Date.
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement
 
Section 1. Defined Terms. Unless otherwise indicated herein, all terms which are
capitalized but are not otherwise defined herein shall have the meaning ascribed
to them in the Amended Agreement.
 
Section 2. Amendment to Amended Agreement.  Section 5.5 of the Amended Agreement
is hereby amended and restated in its entirety as follows:
 
“5.5           Chief Financial Officer.  As soon as practicable after the Share
Exchange, the Company shall employ an English-speaking Chief Financial Officer
who shall have experience with financial reporting companies under
Sarbanes-Oxley and other federal or state securities laws and shall also meet
the approval and requirements of the Lead Investor, which such approval shall
not be unreasonably withheld (a “Qualified CFO”).  To secure the Company’s
employment of a Qualified CFO, $1,500,000 (the “Chief Financial Officer
Holdback”) of the Offering proceeds shall be held in escrow and subject to the
terms and provisions of the Holdback Escrow Agreement.  Notwithstanding the
foregoing: (i) the Lead Investor may in its sole discretion authorize, in
writing, the escrow agent appointed pursuant to the Holdback Escrow Agreement to
disburse a portion of the Chief Financial Officer Holdback, such portion not to
exceed $750,000 in the aggregate, to the Company (a “Good Faith Disbursement”);
and (ii) the Company and the Investor Representative agree that, commencing on
December 1, 2011 and on the first day of each successive month thereafter (each,
a “Monthly Disbursement Date”), the Escrow Agent shall cause to be disbursed
$100,000 (the “Disbursement Amount”) of the Chief Financial Officer Holdback
from the Escrow Account to the Company (each, a “Monthly Disbursement”) until
all of the Chief Financial Officer Holdback is disbursed to the Company;
provided, however, that, if prior to giving effect to a Monthly Disbursement,
the remaining amount of the Chief Financial Holdback is less than $100,000 (a
“Disbursement Shortfall”), the Disbursement Amount with respect to such Monthly
Disbursement shall be equal to the amount of such Disbursement Shortfall.  Any
portion of the Chief Financial Officer Holdback not disbursed pursuant to a Good
Faith Disbursement or a Monthly Disbursement shall continue to be held in escrow
in accordance with the terms and provisions of the Holdback Escrow Agreement.”
 
Section 3. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Amended Agreement, is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Effective Date: (i) all references in the Amended
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Amended Agreement shall mean the Amended Agreement as
amended by this Second Amendment and  (ii) all references in the other
Transaction Documents, to “the Subscription Agreement”, “the Subscription
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Amended Agreement shall mean the Amended Agreement as amended by this
Second Amendment.  Notwithstanding the foregoing to the contrary, to the extent
that there is any inconsistency between the provisions of the Amended Agreement
and this Second Amendment, the provisions of this Second Amendment shall control
and be binding.
 
Section 4. Counterparts. This Second Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.  Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.
 
IN WITNESS WHEREOF, the Majority Holder and the Company have caused this Second
Amendment to be duly executed as of the date first written above.
 

 
Company:


CHINA GROWTH CORPORATION
 
By:   /s/ Mingzhuo Tan                                      
Name: Mingzhuo Tan
Title: President and Chief Executive Officer




Majority Holder:


AMERICAN ACCESS FUND, LP


By:  /s/  Christopher Efird                                   
Name: Christopher Efird
Title: Managing Partner

 
 